DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application No. 17/009,662, filed on September 01, 2020, which is a continuation of US Application No. 16/596,648, filed on October 08, 2019, which is a continuation of US Application No. 15/404,172, filed on January 11, 2017. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,275,436 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of Patent No. 11,275,436 B2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Publication Number 2016/0335801 A1, hereinafter “Yoon”) in view of Kirk et al. (US Publication Number 2014/0204088 A1, hereinafter “Kirk”).

(1) regarding claim 1:
As shown in fig. 12, Yoon disclosed a method (para. [0013], note that provided an electronic device and method for displaying an event in the virtual reality mode), comprising: 
receiving an anchor position within the ergonomic user interface that defines a placement of an asset relative to the three dimensional shape space when the two dimensional space is re-converted back to a three dimensional space (para. [0151], note that when at least one event (e.g., an incoming call event) occurs while the electronic device 800 operates in the normal mode i.e. 2D space (e.g., upon receiving a call from the opposite party), event-related information 820 related to the event may be displayed at a predetermined position on the operation screen 810 of the application), 
re-converting the two dimensional space back into the three dimensional shape space for display along with the asset, within an optical display system (para. [0153], note that when at least one event (e.g., an incoming call event) occurs while the electronic device 900 operates in the virtual reality mode 3D space (e.g., upon receiving a call from the opposite party), event-related information 930 related to the occurring event may be displayed at a predetermined position on the operation screen 910 of the application); and 
displaying the re-converted three dimensional shape space in the optical display system, the re-converted three dimensional shape space comprising the asset located in a line of sight of the viewer (para. [0156], note that when at least one event (e.g., an incoming call event) occurs while the electronic device 1000 operates in the virtual reality mode (e.g., upon receiving a call from the opposite party), the event-related information 1030a and 1030b related to the occurring event may be processed and displayed to fit the virtual reality mode according to an embodiment of the present invention).
Yoon disclosed most of the subject matter as described as above except for specifically teaching converting a three dimensional shape space into a two dimensional space; and generating, for display, an ergonomic user interface comprising the two dimensional space.
 However, Kirk disclosed converting a three dimensional shape space into a two dimensional space (para. [0030], note that the multiple depth map encoder 130 includes a surface generation module 200 for generating a two-dimensional (2D) surface 210. The 2D surface 210 is a representation of the captured 3D object 140); and generating, for display, an ergonomic user interface comprising the two dimensional space (para. [0051], note that each of the plurality of surface patches i.e. 2D surface, then is projected onto a set of depth maps).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to converting a three dimensional shape space into a two dimensional space; and generating, for display, an ergonomic user interface comprising the two dimensional space. The suggestion/motivation for doing so would have been in order to provide fast and efficient surface compression using non-redundant surface projection onto depth maps (para. [0023]). Therefore, it would have been obvious to combine Yoon with Kirk to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Yoon further disclosed the method according to claim 1, further comprising projecting the asset into the optical display system at the anchor point such that the asset, wherein the asset comprises any of a two dimensional object and a three dimensional object (see fig. 10, para. [0156], note that when at least one event (e.g., an incoming call event) occurs while the electronic device 1000 operates in the virtual reality mode (e.g., upon receiving a call from the opposite party), the event-related information 1030a and 1030b related to the occurring event may be processed and displayed to fit the virtual reality mode).

(3) regarding claim 3:
Yoon further disclosed the method according to claim 1, further comprising allowing a designer to toggle between the two dimensional space and the three dimensional shape space (see fig. 7, para. [0147-0148], note that the electronic device 700 may be the electronic devices 520 and 620 shown in FIGS. 5 and 6. When the electronic device 700 operates in the normal mode i.e. 2D space, it may display one operation screen 710 as shown. And it may be operated in the virtual reality mode i.e. 3D space (e.g., a HMT mode) as shown in a lower portion of FIG. 7). 
Yoon disclosed most of the subject matter as described as above except for specifically teaching wherein the step of converting a three dimensional shape space into a two dimensional space comprises converting the three dimensional shape space into a two dimensional space using a map projection schema that includes at least one projection type.
However, Kirk disclosed wherein the step of converting a three dimensional shape space into a two dimensional space comprises converting the three dimensional shape space into a two dimensional space using a map projection schema that includes at least one projection type (para. [0034], note that multiple depth map encoder 130 also include a projection module 270 for projecting the plurality of surface patches 230. Once the surface patches 230 are projected onto the depth maps 250, this results in converted depth maps 280).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the step of converting a three dimensional shape space into a two dimensional space comprises converting the three dimensional shape space into a two dimensional space using a map projection schema that includes at least one projection type. The suggestion/motivation for doing so would have been in order to provide fast and efficient surface compression using non-redundant surface projection onto depth maps (para. [0023]). Therefore, it would have been obvious to combine Yoon with Kirk to obtain the invention as specified in claim 3.

(4) regarding claim 4:
Yoon further disclosed the method according to claim 3, wherein the map projection schema optimizes the two dimensional space for receiving and spatially orienting the asset (para. [0156], note that when at least one event (e.g., an incoming call event) occurs while the electronic device 1000 operates in the virtual reality mode (e.g., upon receiving a call from the opposite party), the event-related information 1030a and 1030b related to the occurring event may be processed and displayed to fit the virtual reality mode according to an embodiment of the present invention i.e. orientation of the icon and mapping is performed to fit it in the display).

(5) regarding claim 5:
Yoon further disclosed the method according to claim 3, wherein the ergonomic user interface comprises: the asset overlaid upon the two dimensional space (see fig. 8, note that the icon 820 is overlaid on the screen in normal mode i.e. 2D space, para. [0152]); and a plurality of indicia that indicate viewing angles for a viewer that are based on the ergonomic limits that are selected from any of eye rotation, head rotation, natural lines of sight of a viewer, and any combinations thereof (see fig. 16, note that user can blink twice i.e. ergonomic limits, for a call icon overlaid in the screen, see para. [0187]).

(6) regarding claim 8:
Yoon disclosed a method (para. [0013], note that provided an electronic device and method for displaying an event in the virtual reality mode), comprising 
selecting coordinates for placement of an asset within a three dimensional rendering of the two dimensional space (para. [0151], note that when at least one event (e.g., an incoming call event) occurs while the electronic device 800 operates in the normal mode i.e. 2D space (e.g., upon receiving a call from the opposite party), event-related information 820 related to the event may be displayed at a predetermined position on the operation screen 810 of the application), 
generating, for display, an ergonomic user interface comprising the two dimensional space (see fig. 16, note that user can blink twice i.e. ergonomic limits, for a call icon overlaid in the screen, see para. [0187]), generating the three dimensional rendering for display within the optical display system (para. [0153], note that when at least one event (e.g., an incoming call event) occurs while the electronic device 900 operates in the virtual reality mode 3D space (e.g., upon receiving a call from the opposite party), event-related information 930 related to the occurring event may be displayed at a predetermined position on the operation screen 910 of the application), 
wherein the three dimensional rendering comprises the two dimensional space that has been rendered into the three dimensional shape space for display along with the asset (para. [0027], note that if the 3D image data is to be displayed in the 2D display mode, the 3D image data may be converted into a 2D image and displayed accordingly on the display screen); and 
displaying the asset in combination with the three dimensional rendering at the selected coordinates in such a way that the asset is displayed to the viewer using the optical display system in two dimensions while the three dimensional rendering is displayed to the viewer as a three dimensional image (para. [0156], note that when at least one event (e.g., an incoming call event) occurs while the electronic device 1000 operates in the virtual reality mode (e.g., upon receiving a call from the opposite party), the event-related information 1030a and 1030b related to the occurring event may be processed and displayed to fit the virtual reality mode according to an embodiment of the present invention).
Yoon disclosed most of the subject matter as described as above except for specifically teaching converting a three dimensional shape space into a two dimensional space.
However, Kirk disclosed converting a three dimensional shape space into a two dimensional space (para. [0030], note that the multiple depth map encoder 130 includes a surface generation module 200 for generating a two-dimensional (2D) surface 210. The 2D surface 210 is a representation of the captured 3D object 140).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to convert a three dimensional shape space into a two dimensional space. The suggestion/motivation for doing so would have been in order to provide fast and efficient surface compression using non-redundant surface projection onto depth maps (para. [0023]). Therefore, it would have been obvious to combine Yoon with Kirk to obtain the invention as specified in claim 8.

(7) regarding claim 9:
Yoon disclosed most of the subject matter as described as above except for specifically teaching wherein the step of converting a three dimensional shape space into a two dimensional space comprises converting the three dimensional shape space into a two dimensional space using a map projection schema that includes at least one projection type.
However, Kirk disclosed wherein the step of converting a three dimensional shape space into a two dimensional space comprises converting the three dimensional shape space into a two dimensional space using a map projection schema that includes at least one projection type (para. [0034], note that multiple depth map encoder 130 also include a projection module 270 for projecting the plurality of surface patches 230. Once the surface patches 230 are projected onto the depth maps 250, this results in converted depth maps 280).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art wherein the step of converting a three dimensional shape space into a two dimensional space comprises converting the three dimensional shape space into a two dimensional space using a map projection schema that includes at least one projection type. The suggestion/motivation for doing so would have been in order to provide fast and efficient surface compression using non-redundant surface projection onto depth maps (para. [0023]). Therefore, it would have been obvious to combine Yoon with Kirk to obtain the invention as specified in claim 9.

(8) regarding claim 10:
Yoon further disclosed the method according to claim 8, further comprising allowing a user to toggle between the two dimensional space and the three dimensional rendering (see fig. 7, para. [0147-0148], note that the electronic device 700 may be the electronic devices 520 and 620 shown in FIGS. 5 and 6. When the electronic device 700 operates in the normal mode i.e. 2D space, it may display one operation screen 710 as shown. And it may be operated in the virtual reality mode i.e. 3D space (e.g., a HMT mode) as shown in a lower portion of FIG. 7).

(9) regarding claim 11:
Yoon further disclosed the method according to claim 10, further comprising: generating a view of the two dimensional space (para. [0150], note that referring to FIG. 8, when the electronic device 800 operates in the normal mode, an application running in the normal mode may be displayed on one operation screen 810); and receiving the asset, wherein the selection of the coordinates is determined by placement of the asset onto the two dimensional space (para. [0151], note that when at least one event (e.g., an incoming call event) occurs while the electronic device 800 operates in the normal mode (e.g., upon receiving a call from the opposite party), event-related information 820 related to the event may be displayed at a predetermined position on the operation screen 810 of the application).

(10) regarding claim 13:
Yoon further disclosed the method according to claim 8, wherein the asset is displayed in such a way that the asset is coplanar with a reference plane that extends through the three dimensional rendering (para. [0113], note that the VR control application 340 may process the information related to the event occurring while operating in the virtual reality mode to fit the virtual reality mode. For example, 2D, planar event-related information may be processed into 3D information. The VR control application 340 may control at least one VR application 351 currently running and may perform control to synthesize the processed event-related information with the running screen by the VR application 351 and display the result).

(11) regarding claim 14:
Yoon further disclosed the method according to claim 8, wherein the asset is displayed in such a way that the asset at least partially conforms to a shape of the three dimensional rendering (para. [0156], note that the event-related information 1030a and 1030b related to the occurring event may be processed and displayed to fit the virtual reality mode according to an embodiment of the present invention).

(12) regarding claim 15:
Yoon further disclosed the method according to claim 8, further comprising outputting a location of the asset relative to horizontal and vertical angles of the three dimensional rendering (para. [0216], note that the location manager 2750 may manage locational information on the electronic device. The graphic manager 2751 may manage graphic effects to be offered to the user and their related user interface).


Claims 6-7, 12, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Kirk, further in view of Bradski et al. (US Publication Number 2016/0026253 A1, hereinafter “Bradski”).

(1) regarding claim 6: 
Yoon disclosed most of the subject matter as described as above except for specifically teaching generating a virtual model a head and eyes of the viewer by: defining three dimensional positioning of virtual cameras that represent the eyes of the viewer and an inner-pupillary distance; determining a field of view of the optical display system; selecting the map projection schema; determining a stereo view frustum; defining a desired distance for placement of three dimensional elements in the three dimensional space as well as the asset; and establishing a two dimensional reference plane that intersects the stereo view frustum at the desired distance. 
However, Bradski disclosed generating a virtual model a head and eyes of the viewer by: defining three dimensional positioning of virtual cameras that represent the eyes of the viewer and an inner-pupillary distance (para. [0231], note that the ability to pass curved wavefront information facilitates the ability of configurations such as those shown in FIGS. 5B-5H to provide the retina 54 with input perceived as focused at various distances from the eye 58, not just optical infinity); determining a field of view of the optical display system (para. [0225], note that FIG. 5E illustrates the same reflector 110 active, with image information coming from the left of the field of view, as shown by the angle of the input information 106 at the input interface 112 and the resultant exit angle at the surface of the substrate 108); selecting the map projection schema (para. [0822], note that there are many ways that one can obtain map points for a given location, where some approaches may generate a large number of (dense) points); determining a stereo view frustum (para. [821], note that a disparity map of the stereo cameras may be mapped into a depth map, and into an actual cloud of points in 3-D); defining a desired distance for placement of three dimensional elements in the three dimensional space as well as the asset (para. [0670], note that an inner-most sphere extending to a first radial distance may be locked to a head or view reference frame. Radially outward of the inner-most sphere, an intermediate sphere (e.g., slightly-less than arm's length) may be locked to a body reference frame); and establishing a two dimensional reference plane that intersects the stereo view frustum at the desired distance (para. [0520], note that the 2D wave guides or layers provides an independent optical path relative to the other wave guides, and shapes the wave front and focuses incoming light to project a virtual depth plane that corresponds to a respective radial distance).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to generate a virtual model a head and eyes of the viewer by: defining three dimensional positioning of virtual cameras that represent the eyes of the viewer and an inner-pupillary distance; determining a field of view of the optical display system; selecting the map projection schema; determining a stereo view frustum; defining a desired distance for placement of three dimensional elements in the three dimensional space as well as the asset; and establishing a two dimensional reference plane that intersects the stereo view frustum at the desired distance. The suggestion/motivation for doing so would have been in order to provide a realistic and enjoyable virtual reality (VR) or augmented reality (AR) experience, virtual content may be strategically delivered to the user's eyes in a manner that is respectful of the human eye's physiology and limitations (para. [0168]). Therefore, it would have been obvious to combine Yoon, Kirk and Bradski to obtain the invention as specified in claim 6.

(2) regarding claim 7: 
Yoon disclosed most of the subject matter as described as above except for specifically teaching wherein the ergonomic limits of head rotation and natural lines of sight of the viewer are determined by: rotating the virtual model of the head in various directions using maximum comfortable head movements; and defining two dimensional labels in the three dimensional space that represent: (1) leftmost maximum comfortable head rotation; (2) a rightmost maximum comfortable head rotation; (3) an upward maximum comfortable head tilt; and (4) a lower maximum comfortable head tilt.
However, Bradski disclosed wherein the ergonomic limits of head rotation and natural lines of sight of the viewer are determined by: rotating the virtual model of the head in various directions using maximum comfortable head movements; and defining two dimensional labels in the three dimensional space that represent: (1) leftmost maximum comfortable head rotation; (2) a rightmost maximum comfortable head rotation; (3) an upward maximum comfortable head tilt; and (4) a lower maximum comfortable head tilt (para. [0671], note that as a user moves their head (e.g., rotate, tilt), the AR system renders virtual content (e.g., virtual objects, virtual tools, and other virtual constructs, for instance applications, features, characters, text, digits and other symbols) which are locked to the pose of the user's hips. This can advantageously dramatically increase the virtual field of view. If the user moves their head to look around, the user can see virtual content that is tied around the user's body. That is, the AR system can use a body centered coordinate frame for rendering, e.g., render virtual content with respect to the hip coordinate frame and the virtual content stays locked in the user's field of view no matter how the user's head moves).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the ergonomic limits of head rotation and natural lines of sight of the viewer are determined by: rotating the virtual model of the head in various directions using maximum comfortable head movements; and defining two dimensional labels in the three dimensional space that represent: (1) leftmost maximum comfortable head rotation; (2) a rightmost maximum comfortable head rotation; (3) an upward maximum comfortable head tilt; and (4) a lower maximum comfortable head tilt. The suggestion/motivation for doing so would have been in order to provide a realistic and enjoyable virtual reality (VR) or augmented reality (AR) experience, virtual content may be strategically delivered to the user's eyes in a manner that is respectful of the human eye's physiology and limitations (para. [0168]). Therefore, it would have been obvious to combine Yoon, Kirk and Bradski to obtain the invention as specified in claim 7.

(3) regarding claim 12:
Yoon disclosed most of the subject matter as described as above except for specifically teaching applying a masking frame to at least a portion of the view of the two dimensional space, wherein the masking frame defines a selected portion of a focal point of the viewer. 
However, Bradski disclosed applying a masking frame to at least a portion of the view of the two dimensional space, wherein the masking frame defines a selected portion of a focal point of the viewer (para. [0644], note that applying a masking frame to at least a portion of the view of the two dimensional space, wherein the masking frame defines a selected portion of a focal point of the viewer).
Yoon, Kim and Bradski are combinable because they are from the same field of endeavor. At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose applying a masking frame to at least a portion of the view of the two dimensional space, wherein the masking frame defines a selected portion of a focal point of the viewer. The suggestion/motivation for doing so would have been in order to provide a realistic and enjoyable virtual reality (VR) or augmented reality (AR) experience, virtual content may be strategically delivered to the user's eyes in a manner that is respectful of the human eye's physiology and limitations (para. [0168]). Therefore, it would have been obvious to combine Yoon, Kirk and Bradski to obtain the invention as specified in claim 12.

(4) regarding claim 16:
Yoon disclosed most of the subject matter as described as above except for specifically teaching further comprising determining if a placement of the asset is outside of a visual acuity heat-map. 
However, Bradski disclosed determining if a placement of the asset is outside of a visual acuity heat-map (para. [1003], note that the AR system can track eye pose (e.g., orientation, direction) and eye movement of a user, and construct a "heat map". A heat map may be a map of the world that tracks and records a time, frequency and number of eye pose instances directed at one or more virtual or real objects. For example, a heat map may provide information regarding what virtual and/or real objects produced the most number/time/frequency of eye gazes or stares).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose determining if a placement of the asset is outside of a visual acuity heat-map. The suggestion/motivation for doing so would have been in order to provide a realistic and enjoyable virtual reality (VR) or augmented reality (AR) experience, virtual content may be strategically delivered to the user's eyes in a manner that is respectful of the human eye's physiology and limitations (para. [0168]). Therefore, it would have been obvious to combine Yoon, Kirk and Bradski to obtain the invention as specified in claim 16.

(5) regarding claim 17:
Yoon disclosed most of the subject matter as described as above except for specifically teaching further comprising providing an ergonomic template that is a two dimensional representation of the three dimensional space, which comprises a spherical space covering approximately 120 degrees of horizontal and vertical viewing angles, the spherical space being mapped to a two dimensional space using a map projection schema. 
However, Bradski disclosed providing an ergonomic template that is a two dimensional representation of the three dimensional space, which comprises a spherical space covering approximately 120 degrees of horizontal and vertical viewing angles, the spherical space being mapped to a two dimensional space using a map projection schema (para. [1708], note that with at least 3 points and approximate spherical model of the eye, the curvature of the eye may be deduced. With 3D offset and known orientation to the eye, one can form an exact (images) or abstract (gradients or other features) template of the iris or retina and (in other embodiments the retina and the pattern of veins in and over the eye). This allows for precise identification of the user).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose providing an ergonomic template that is a two dimensional representation of the three dimensional space, which comprises a spherical space covering approximately 120 degrees of horizontal and vertical viewing angles, the spherical space being mapped to a two dimensional space using a map projection schema. The suggestion/motivation for doing so would have been in order to provide a realistic and enjoyable virtual reality (VR) or augmented reality (AR) experience, virtual content may be strategically delivered to the user's eyes in a manner that is respectful of the human eye's physiology and limitations (para. [0168]). Therefore, it would have been obvious to combine Yoon, Kirk and Bradski to obtain the invention as specified in claim 17.

(6) regarding claim 18:
Yoon disclosed most of the subject matter as described as above except for specifically teaching wherein the two dimensional image of the spherical space is subdivided into a plurality of sections, further wherein each of the plurality of sections presents a separate field of view of the two dimensional space that can be displayed within the optical display system. 
However, Bradski disclosed wherein the two dimensional image of the spherical space is subdivided into a plurality of sections, further wherein each of the plurality of sections presents a separate field of view of the two dimensional space that can be displayed within the optical display system (para. [0319], note that each of the small exit pupils of the configuration is created by a dedicated small display in the bundle 338, such as a scanning fiber display. Such embodiments may be used for driving different subimages to different small exit pupils within the larger anatomical entrance pupil 45 of the eye, comprising a superset of beamlets with a multiplicity of incident angles and points of intersection with the eye pupil. Each of the separate projectors or displays may be driven with a slightly different image, such that subimages may be created that pull out different sets of rays to be driven at different light intensities and colors).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the two dimensional image of the spherical space is subdivided into a plurality of sections, further wherein each of the plurality of sections presents a separate field of view of the two dimensional space that can be displayed within the optical display system. The suggestion/motivation for doing so would have been in order to provide a realistic and enjoyable virtual reality (VR) or augmented reality (AR) experience, virtual content may be strategically delivered to the user's eyes in a manner that is respectful of the human eye's physiology and limitations (para. [0168]). Therefore, it would have been obvious to combine Yoon, Kirk and Bradski to obtain the invention as specified in claim 18.

(7) regarding claim 19:
Yoon disclosed most of the subject matter as described as above except for specifically teaching further comprising applying a visual acuity heat-map to each of the plurality of sections to determine if the asset mapped to the two dimensional space will be visible when the two dimensional space is converted to the three dimensional rendering for display within the optical display system. 
However, Bradski disclosed applying a visual acuity heat-map to each of the plurality of sections to determine if the asset mapped to the two dimensional space will be visible when the two dimensional space is converted to the three dimensional rendering for display within the optical display system (para. [1004], note that the heat map may be used in advertising or marketing purposes and to determine an effectiveness of an advertising campaign, in some embodiments. The AR system may generate or determine a heat map representing the areas in the space to which the user(s) are paying attention. In one or more embodiments, the AR system can render virtual content (e.g., virtual objects, virtual tools, and other virtual constructs, for instance applications, features, characters, text, digits, and other symbols), for example, with position and/or optical characteristics (e.g., color, luminosity, brightness) optimized based on eye tracking and/or the heat map).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose applying a visual acuity heat-map to each of the plurality of sections to determine if the asset mapped to the two dimensional space will be visible when the two dimensional space is converted to the three dimensional rendering for display within the optical display system. The suggestion/motivation for doing so would have been in order to provide a realistic and enjoyable virtual reality (VR) or augmented reality (AR) experience, virtual content may be strategically delivered to the user's eyes in a manner that is respectful of the human eye's physiology and limitations (para. [0168]). Therefore, it would have been obvious to combine Yoon, Kirk and Bradski to obtain the invention as specified in claim 19.

The proposed combination of Yoon, Kirk and Bradski, explained in the rejection of method claims 1 and 6, renders obvious the steps of the method of claim 20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 1 and 6 are equally applicable to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jovanovic (US Publication Number 2015/0332510 A1) disclosed systems and methods for virtual visualization of a three-dimensional (3D) model of an object in a two-dimensional (2D) environment. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674